 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMicroimage Display Division of Xidex Corporationand Local 619, Allied Industrial Workers ofAmerica, AFL-CIO. Cases 30-CA-9819, 30-CA-9819-2, 30-CA-9819-3, and 30-CA-10021October 20, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn February 21, 1989, Administrative LawJudge Martin J Lmsky issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief The General Counsel and the Charg-ing Party each filed cross-exceptions and a brief insupport of cross-exceptions and in opposition to theRespondent's exceptions The Respondent filed an-swering briefs to the General Counsel and Charg-ing Party's cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 as modified below, and to adopt theThe Respondent and the General Counsel have excepted to some ofthe judge's credibility findings The Board s established policy is not tooverrule an administrative law judge s credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Or 1951) We have carefully examined the record andfind no basis for reversing the findings2 We affirm the judge's conclusion that the Respondent violated Sec8(a)(1) by announcing on December 1, 1987, that It was going to transferunit work to a nonunionized facility, with the resulting layoff of unit em-ployees Contrary to the Respondent's argument in exceptions, this con-clusion does not depend on the employees' reaction to that announce-ment The announcement of the transfer of work from a unionized tononumonized facility for reasons of productivity and flexibility shown bythe record to be transparently baseless would reasonably tend to lead em-ployees to infer that they were losing work and jobs as a result of theirsupport for the Union Rescission of the transfer decision a day after theemployees circulated a decertification petition only served to underscorethe coercive message Inherent in the original announcement of that deci-sionWe affirm the judge's recommendation to dismiss the allegation thatthe Respondent's July 8, 1988 notice to employees about their rights andobligations as witnesses in the pending unfair labor practice hearing vio-lated Sec 8(a)(1) We agree with the judge that J W Morten Co, 168NLRB 435, 437 (1967), enf denied in relevant part 440 F 2d 455 (7th Cir1971), relied on by the General Counsel, is distinguishable because thenotice in this case did not attribute pretnal communications by the Gen-eral Counsel to 'union pressure tactics" Furthermore, the notice here in-dicated that it was in response to employee Inquiries, did not misrepre-sent the role of the Board, contained no remarks indicating that the Re-spondent would look with disfavor on any employee who cooperatedwith the Board, and did not make any false statement about employeeswitness obligations See Clark Equipment Co, 278 NLRB 498, 518-519(1986)Member Higgins would find merit in the General Counsel's exceptionsthat the Respondent violated Sec 8(a)(1) by stating in its January 21,1988, letter to employees that "If a number of you do submit signaturesto the NLRB according to the union's request [to withdraw names fromthe pending decertification petition], we will review the amended petitionand take what actions are appropriate under the circumstances" Thisrecommended Order, as modified and set forth infull below1 The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing toprocess two grievances to arbitration In excep-tions, the Respondent asserts that it did not refuseto arbitrate the grievances, but it did invoke its le-gitimate right to question their arbitrability underthe parties' collective-bargaining agreement Wefind merit in the Respondent's exceptionsOn August 11, 1987, the Union notified the Re-spondent that it was processing two grievances toarbitration On September 8, 1987, the Federal Me-diation and Conciliation Service mailed a list of po-tential arbitrators for each of the two grievancesOn September 30, 1987, the Respondent's industrialrelations manager, Marlene Zarling, sent letters tothe Union outlining the Respondent's position oneach grievance In each letter the Respondent ques-tioned the arbitrability of the gnevance Zarlingconcluded one of the letters by stating "I wouldappreciate your prompt response to this letter Ifeel that it is imperative that we resolve theseissues before proceeding further with this matter"In the second letter Zarling concluded by stating,"I would request that you go back to the contrac-tual provisions I have referenced and review themin light of this letter I believe that you will agreewith my position" On October 13, 1987, the Unionsent the Respondent a letter maintaining that thegrievances were arbitrable Sometime in mid-Octo-ber to mid-November, Union President EllenCampbell told Zarling that the Union was ready topick arbitrators, but Zarling stated that the Re-spondent was not ready No further conversationstook place between the parties concerning the arbi-tration of these two grievances In a December 3,1987 precomplamt position statement to theBoard's Region 30 office, the Respondent indicatedits willingness to arbitrate the grievancesThe judge concluded that the Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing tosubmit these two grievances to arbitration, where itwould have been able to raise its defense of arbitra-bility Contrary to the judge, we find that the Re-statement crests a coercive impression of surveillance by indicating thatthe Respondent has access to employee communications with the Boardand will know the identity of anyone who attempts to withdraw from thedecenficanon effortMember Devaney would dismiss the allegation that the Respondentviolated Sec 8(a)(5) and (1) by changing the lunch period of some unitemployees for 2 days In doing so, he notes the insubstantial nature of thechange, the fact that It was in effect for only 2 days, that the change wasmade by a low-level supervisor, without consultation with higher man-agement, and at the suggestion of the employees Involved, pursuant to adiscussion of productivity not alleged as unlawful In such circumstances,given the insubstantiality of the change and that It was quickly rescinded,Member Devaney would find no violation297 NLRB No 9 XIDEX CORPI I Ispondent's assertion of an arbitrability defense priorto actual arbitration was clearly legitimate In thisregard, the Supreme Court has held that absent acontract provision to the contrary, the question ofarbitrability is a threshold issue for judicial deter-mination Although the issue also can be submittedto and resolved by an arbitrator, a party raising thearbitrability defense can be forced to arbitrationonly if the reviewing court first finds that there is aduty to arbitrate 3 Consequently, the Respondenthere, having clearly raised a contract-based arbitra-'Nifty defense with respect to both gnevances,cannot be said to have breached its statutory bar-gaining obligation and violated Section 8(a)(5)absent an outstanding judicial determination estab-lishing a duty to arbitrate these specific grievancesThe record does not indicate that the Union eversought such a ruling through the filing of a con-tract action under Section 301 of the ActFurthermore, at no time did the Respondentrefuse absolutely to arbitrate the two grievances atissue Although it did raise the arbitrability defenseand delayed in the selection of an arbitrator foreach grievance, the Respondent never ruled outthe possibility of arbitration In fact, its December3, 1987 communication to the Board indicated awillingness to arbitrateFinally, the Board has held that while a refusalto arbitrate individual gnevances may constitute abreach of contract, it is not per se an unfair laborpractice Only a wholesale repudiation of the arbi-tration process constitutes a violation of Section8(a)(5) 4 Not only was the Respondent's conducthere less than an unqualified refusal to arbitrate thetwo grievances, but it fell far short of a wholesalerepudiation of the arbitration process On the con-trary, the Respondent's communications with theUnion discuss these gnevances within the parties'overall contractual framework of arbitration anddo not indicate any departure from or rejection ofthat frameworkBased on the foregoing, we find that the Re-spondent acted within its legal right to question thearbitrability of the two gnevances before proceed-ing to arbitration Accordingly, we ,find that theRespondent's conduct did not violate Section8(a)(5) and (1) of the Act2 The judge found that the Respondent's single-day transfer of prounion employee Cheryl Sa-dowski on January 13, 1988, was de minimis con-duct not warranting Board action The GeneralCounsel has excepted to the judge's failure to find,and to recommend a remedy for, a violation of'AT&T Technologies v CWA, 475 US 643 (1986)4 Indiana & Michigan Electric Co, 284 NLRB 53 fn 7 and cases cited(1987)Section 8(a)(3) and (1) We find merit in the excep-tionsCheryl Sadowski had been employed in the ship-ping department of the Hartford plant for 14 yearsHer work involved some daily movement through-out the plant Sadowski testified that she had talkedto employees about the Union and a circulating de-certification petition, that she distributed union lit-erature to employees, and that she passed out mem-bership cards during the period from December 2,1987, through January 12, 1988 On January 12, thesame day that the Respondent unlawfully with-drew recognition from the Union, Sadowski wasnotified she would be transferred the next day to adifferent job, one that would not necessitate hermoving around the plant Sadowski's supervisor,Cindy Moser, alleged that the change was due toSadowski's poor work performance and recentcomplaints that the supervisor had received fromother employees concerning Sadowski's union ac-tivities Three employees testified, however, thatthey had not complained to any supervisor aboutSadowski's union activity Furthermore, the judgefound that "everyone was talking both onduty and off duty" about the Union and the decer-tification effort Sadowski also credibly testifiedthat she had never before been disciplined for poorwork performance nor was there an increase in thenumber of errors in her work at the time of hertransfer After Sadowski and Union PresidentCampbell discussed the transfer with Moser, Sa-dowski was transferred back to her former positionin the shipping department on January 14The judge found that the alleged violation withrespect to Sadowski's single-day transfer was de=minis and therefore warranted no Board actionWe disagree Initially, we find, as the judge implic-itly found, that the Respondent's alleged motiva-tion for the transfer was a pretext for its real, dis-cnminatory motivation to limit a vocal union pro-ponent's access to her fellow unit employees Thisconduct must be viewed in the context of the Re-spondent's other unfair labor practices, specificallyincluding a simultaneous withdrawal of recognitionfrom the Union and an antecedent threat to trans-fer unit employees' work to a nonumomzed facilityin order to undermine the Union Viewed in thiscontext, we find that even the single day's discnmi-natory transfer of Sadowski was a substantial viola-tion of Section 8(a)(3) requiring a traditional Boardremedy 55 Although there is no indication in the record that Sadowski sufferedany loss of wages or other benefits as a result of her transfer, the Issuewas not fully litigated Accordingly, we shall order the Respondent tomake her whole for any losses she may have suffered, leaving the deter-mination of whether there were any such losses to the compliance stageof this proceeding 1 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWSubstitute the following as Conclusion of Law 6"6 Respondent violated Section 8(a)(3) and (1)of the Act by transferring Cheryl Sadowski fromher regular job on January 13, 1988, because of hersupport for the Union"AMENDED REMEDYWe shall order the Respondent to make CherylSadowski whole, with interest to be computed inthe manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), for its unlawful dis-criminatory transfer of her on January 13, 1988We shall also order the Respondent to expunge anyreference to the discriminatory transfer of Sadowski from its files and to notify her that it hasdone so and will not use the transfer against her inany way Finally, we shall order the Respondent tomake employees whole for any loss of earnings andother benefits suffered as a result of the unlawfulunilateral changes made on and after April 4, 1988,with backpay to be computed as prescribed in OgleProtection Service, 183 NLRB 682 (1970), with in-terest as prescribed in New Horizons, supra 6ORDERThe National Labor Relations Board orders thatthe Respondent, Microimage Display Division ofXidex Corporation, Hartford, Wisconsin, its offi-cers, agents, successors, and assigns, shall1 Cease and desist from(a)Unilaterally changing lunch breaks for its em-ployees without giving prior notice and an oppor-tunity to bargain to Local 619, Allied IndustnalWorkers of America, AFL-CIO as the exclusivebargaining representative of the Respondent's em-ployees in an appropriate unit(b)Threatening to transfer unit work to its nonunionized facility in order to undermine support forthe Union(c)Transferring employees because of their support for the Union(d)Withdrawing recognition from the Union asthe exclusive bargaining representative of the Re-spondent s employees in an appropriate unit(e)Making or threatening to make unilateralchanges in the terms and conditions of employmentof its employees following an unlawful withdrawalof recognition(f)In any like or related manner interfering with,restraining, or coercing employees in the exercise8 The judge failed to Include such a make whole provision for the unlawful unilateral changes in his recommended Order and noticeThe Charging Party has excepted to the judge s failure to grant a Nisitatorial clause Under the circumstances of this case we find such a clauseunnecessary See Cherokee Marine Terminal 287 NLRB 1080 (1988)of the rights guaranteed them by Section 7 of theAct2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, recognize and bargain in goodfaith with the Union as the exclusive bargaimngrepresentative of the employees in the followingappropriate unit on terms and conditions of employment and, if an understanding is reached,embody the understanding in a signed agreementAll full-time and regular part-time productionand maintenance employees of the MicroimageDisplay Division of Xidex Corporation locatedat 857 West State Street, Hartford, Wisconsin53027, excluding full-time truck drivers, drafts-men, and other engineering employees, officeand clerical employees, professional employ-ees, guards, and supervisors as defined in theAct(b)Upon request of the Union, rescind changesthat the Respondent made unilaterally in the termsand conditions of employment of its employees onand after April 4, 1988, and maintain those reinstat-ed terms and conditions of employment until suchtime as the Respondent negotiates in good faith toa new agreement or to impasse(c)Make employees whole, in the manner setforth in the amended remedy section of this deci-sion, for any loss of earnings and benefits sufferedas a result of the Respondent s unlawful unilateralchanges in their terms and conditions of employ-ment(d)Make whole employee Cheryl Sadowski, inthe manner set forth in the amended remedy section of this decision, for any loss of earnings andother benefits that may have resulted from her un-lawful 1 day transfer on January 13, 1988(e)Remove from its files any reference to theunlawful transfer of Sadowski and notify her inwriting that this has been done and that the transfer will not be used against her in any way(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of theOrder(g)Post at its facility in Hartford, Wisconsin,copies of the attached notice marked "Appendix "77 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board XIDEX CORP113Copies of the notice, on forms provided by the Re-gional Director for Region 30, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customanly postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(h) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT unilaterally change lunch breaksfor our employees without giving prior notice andopportunity to bargain to Local 619, Allied Indus-tnal Workers of America, AFL-CIO as the exclu-sive bargaining representative of employees in anappropriate unitWE WILL NOT threaten to transfer unit work toour nonumonized facility at Iron Ridge, Wisconsin,in order to undermine support for the UnionWE WILL NOT transfer employees because oftheir support for the UnionWE WILL NOT unlawfully withdraw recognitionfrom the Union as the exclusive bargaining repre-sentative of our employees in an appropnate unitWE WILL NOT make or threaten to make unilat-eral changes in the terms and conditions of em-ployment of our employees following an unlawfulwithdrawal of recognitionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed in Section 7of the National Labor Relations ActWE WILL, on request, recognize and bargainwith the Union and put in writing and sign anyagreement reached on terms and conditions of em-ployment for our employees in the bargaining unitAll full-time and regular part-time productionand maintenance employees of the employerlocated at 857 West State Street, Hartford,Wisconsin 53027, excluding full-time truckdrivers, draftsmen, and other engineering em-ployees, office and clerical employees, profes-sional employees, guards, and supervisors asdefined in the ActWE WILL, on request of the Union, rescind thosechanges we unilaterally made in the terms and con-ditions of employment of our employees on andafter April 4, 1988, and WE WILL maintain those re-instated terms and conditions of employment untilsuch time as we negotiate in good faith to a newagreement or to impasseWE WILL make employees whole for any loss ofearnings and benefits suffered as a result of the uni-lateral changes that we made in their terms andconditions of employmentWE WILL make whole employee Cheryl Sa-dowski for any loss of earnings and other benefitsthat she may have suffered as a result of her un-lawful transfer on January 13, 1988WE WILL notify Cheryl Sadowski that we haveremoved from our files any reference to her trans-fer on January 13, 1988, and that the transfer willnot be used against her in any wayMICROIMAGE DISPLAY DIVISION OFXIDEX CORPORATIONJoyce Ann Seiser, Esq , for the General CounselKelvin J Kinney, Esq and Charles W Pautsch, Esq , ofMilwaukee, Wisconsin, for the RespondentKenneth R Loebel, Esq , of Milwaukee, Wisconsin, forthe Charging Party-DECISIONSTATEMENT OF THE CASEMARTIN J LINSKY, Administrative Law Judge On 4November 1987, 4 December 1987, 14 January 1988, and18 April 1988 charges in Cases 30-CA-9819, 30-CA-9819-2, 30-CA-9819-3, and 30-CA-10021, respectively,were filed against the Microimage Display Division ofXidex Corporation (Respondent), by Local 619, AlliedIndustrial Workers of America, AFL-CIO (ChargingParty or Union)On 10 March 1988, the National Labor RelationsBoard, by the Acting Regional Director for Region 30,issued a consolidated complaint in Cases 30-CA-9819,30-CA-9819-2, and 30-CA-9819-3 On 13 May 1988 theNational Labor Relations Board, by the Regional Direc- 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtor for Region 30 issued a complaint in Case 30-CA-10021 and by separate Order, consolidated for trial Case9-CA-10021 with the consolidated complaint in Cases30-CA-9819, 30-CA-9819-2 and 30-CA-9819-3 Theconsolidated complaint as later amended alleges thatRespondent unlawfully withdrew recognition from theUnion after Respondent committed a series of unfairlabor practices which undermined support for the Unionand thereafter Respondent made unilateral changes inthe terms and conditions of employment of its employeeswithout giving prior notice and opportunity to bargainto the UnionRespondent filed an answer in which it denied it violated the Act in any way More specifically Respondentclaims it lawfully withdrew recognition on the basis of apetition from its employees which reflected that 108 outof 165 of its employees no longer wanted the Union torepresent them Respondent claims it was lawfully permined to make unilateral changes in terms and conditions of employment when its contract with the Unionexpired some 3 months laterA heanng was held before me in Milwaukee Wisconsin, on 19 and 20 July 1988On the entire record in this case to include posthearmg briefs submitted by the General Counsel Respondent, and Charging Party and on my observation of thedemeanor of the witnesses I make the followingFINDINGS OF FACTI JURISDICTIONRespondent a corporation with offices and places ofbusiness located in Hartford and Iron Ridge Wisconsinis engaged in the manufacture and assembly of micrographic readers, reader printers, and accessoriesDuring the calendar year ending 31 December 1987,Respondent in the course and conduct of its business operations, sold and shipped from its Hartford and IronRidge facilities products goods and materials valued inexcess of $50,000 directly to points located outside theState of WisconsinRespondent admits and I find that it is now and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the ActII THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that the Union is nowand has been at all times material herein a labor organ'zation within the meaning of Section 2(5) of the ActIll THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundFor many years the Union represented employees whoworked at a plant in Hartford Wisconsin called MicroDesign which was owned by Bell and Howell In December 1986 the Hartford plant was purchased by theXidex Corporation Xidex had another facility located inIron Ridge Wisconsin called Micron Iron Ridge is approximately 12 miles from Hartford The same workcould be done at either the Hartford facility or the IronRidge facilityThe Hartford plant was owned by Xidex and had165 000 square feet The Iron Ridge plant was leased byXidex and was considerably smaller in size, i e 60 000square feetAs noted above the employees at the Hartford facilitywere organized The employees at the Iron Ridge facilitywere nonunionAt or about the tune Xidex purchased the Hartford facflity from Bell and Howell Arthur Jones manager forindustrial relations at the Hartford facility, met withJohn 0 Neil, a Xidex vice president for human resourcesin Chicago Illinois 0 Neil told Jones that Xidex was interested in merging Hartford and Iron Ridge but did notwant the plant to be umonized 0 Neil and Jones talkedabout the possibilities of decertification 0 Neil inquiredof Jones just how strong the Union was at the Hartfordfacility Jones told him that about 40 percent of those ehgible to be members of the Union were members 0 Neiltold Jones that he (0 Neil) was not interested in havingto negotiate a new collective bargaining agreement Acollective bargaining agreement it is noted was in effectcovering employees at the Hartford facility The agreement ran from 4 April 1985 to 3 April 1988 0 Neil toldJones that a strategy would have to be worked out toavoid having a new contract 0 Neil suggested possiblynegotiating to impasse 0 Neil told Jones that merger ofthe two plants was the ultimate objective and notingthat wages were higher at Hartford than Iron Ridge0 Neil wanted to transfer employees from Hartford(union) to Iron Ridge (nonunion) and not the other wayaroundSometime later Jones met again with 0 Neil This timethey met at the Hartford facility itself 0 Neil reiteratedthe points he made in Chicago to include that any transfer of personnel•because of higher wages at Hartford(union)•would be from Hartford to Xidex s nonunionfacility in Iron RidgeI credit Jones that 0 Neil said what Jones claims hesaid Jones lost his job as a result of the Xidex purchaseof the Hartford facility He later applied for a job at thatsame facility and was rejected Arguably Jones has amotive to fabricate but also I suspect a motive to comeforth and tell the truth I believe him He was forthrighton the witness stand 0 Neil who is not with Xidex anylonger was not called as a witness nor was his absenceexplained other than to note he was no longer an employee of Xidex Jones credited testimony establishesthat Respondent wanted to get rid of the Union at theHartford facility and was thinking of a strategy to dothatOn 12 January 1988 Respondent withdrew recognitionof the Union This occurred after Respondent learnedthat 108 of its approximately 165 unit employees hadsigned a petition indicating that they no longer wantedto be represented by the UnionIt is alleged that Respondent engaged in a number ofunfair labor practices which undermined support for theUnion, i e, in August 1987 it bypassed the Union andunilaterally made a change in the lunchbreak of some of XIDEX CORP115its employees for a 2-day period, since 30 September1987 it has refused to proceed to arbitration on twogrievances, it distributed antiunion literature to its em-ployees, it temporarily removed a proumon employeefrom her normal work area, and it threatened to moveunit work from its union facility to its nonunion facilityIt is clear to me that the actions of Respondent, most es-pecially the threat of removing unit work to Respond-ent's nonunion facility, unlawfully undermined supportfor the Union and so tainted the decertification petitionof Respondent's employees that Respondent _could notrely on that decertification petition and claim it had agood-faith reasonably grounded doubt of the Union'scontinued majority support I will examine separatelyeach of the acts alleged in the consolidated complaint asbeing an unfair labor practice and as undermining sup-port for the UnionB Change in LunchbreakIn August 1987 Supervisor Lyaime Collins met withfirst-shift employees who worked on the paint line andthen with second:shift paint line employees Collins read-ily admits she met with these union-represented employ-ees, discussed ways to increase productivity with them,and solicited their thoughts on the subject One of theemployees suggested that possibly the paint line employ-ees instead of taking a 30-minute unpaid lunchbreakcould take a 15-minute paid lunchbreak Collins liked theIdea and implemented the 15-minute paid lunchbreak inlieu of the 30-minute unpaid lunch break It was in effectfor 2 days, 6 and 7 August 1987, and then Collins revert-ed back to the old system because the employees did notlike the changeCollins readily admits these facts and acknowledgesthat she at no time brought the matter of this change inthe lunchbreak•clearly a mandatory subject of collec-tive bargaining•to the attention of the Union who rep-resented the employees who worked on the paint lineShe totally ignored the Union and unilaterally dealt di-rectly with employees and, without giving prior noticeand opportunity to bargain to the Union, made i unilat-eral change in a mandatory subject of collective bargain-ing It is no defense to claim that since one of the em-ployees whom she met with held a low-ranking positionin the Union, i e, sergeant at arms, that she did giveprior notice to the Union Indeed, on the day the lunch-break was changed back Union President Ellen Campbellcame to see Collins Before the union president said aword Collins said, "What did I do wrong now" Sheknew what she did wrongThis action could not help but undermine support forthe Union and was a separate unfair labor practice inviolation of Section 8(a)(5) and (1) of the Act Van DornPlastic Machinery, 286 NLRB 1233 (1986) Collins, byher actions, was telegraphing to the employees that theUnion was irrelevantC Failure to Proceed to Arbitration in Two CasesIn 1987 the Union filed two grievances, i e, E-205 andE-216, which it sought to arbitrate On 11 August 1987the Union informed Respondent of its desire to go to ar-bitration on these two grievances and that it was request-ing a panel of names of arbitrators from the Federal Me-diation and Conciliation Service (FMCS) On 8 Septem-ber 1987 the FMCS submitted panels of names fromwhich arbitrators could be selected for the grievances toboth the Union and RespondentThe issue in grievance E-205 involved job evaluationand classification on the paint line and grievance E-216involved the issue of a temporary layoffBy letters dated 30 September 1987 Respondent raisedthe issue of arbitrability of the two gnevances in ques-tionBy letter dated 13 October 1987 the Union reiteratedits request to select arbitrators and proceed to arbitra-tion It claimed that both gnevances were proper dis-putes for arbitrationRespondent did not respond to the Union's 13 October1987 letter, and did not, at any time, indicate its willing-ness to proceed to arbitration until charges were filedwith the National Labor Relations Board Respondentthen indicated in early December 1987 to representativesof the Board (not the Union) that it would proceed toarbitration on the grievances It did not communicate itsintent to arbitrate to the Union Earlier, in mid-Novem-ber 1987 Union President Ellen Campbell asked MarleneZarlmg, Respondent's director of industrial relations,when Respondent would pick arbitrators and Zarlmg,said "we're not ready yet" That was the last word fromRespondentArbitrability is itself a subject of arbitration It is clearthat Respondent violated Section 8(a)(5) and (1) of theAct by failing and refusing to proceed to arbitration,where it would have been able to raise its defense of ar-bitrability to the arbitrator Indeed, Respondent itself in-troduced evidence to show it had raised the issue of arbi-trability in the past before the arbitratorThis action by Respondent could not help but under-mine support for the Union What kind of Union is itthat cannot even get the employer to arbitration? And Inote that one of the gnevances involves the evaluationof jobs on the paint line whose employees had theirlunchbreaks changed unlawfully by Respondent inAugust 1987 (see sec III,B, above)Respondent is free to raise the issue of arbitrability butit should raise it before the arbitrator and not use it asmeans to repudiate its contractual obligation to arbitrateD Respondent's Distribution of Antiunion Literatureto its EmployeesOn 12 January 1988 Respondent withdrew its recogni-tion of the Union Prior to 12 January 1988 it is allegedthat Respondent violated Section 8(a)(1) of the Act andundermined support for the Union when it distributed apiece of literature (G C Exh 5) to its employees on 18December 1987 This piece of literature, which wasgiven to employees at the same time they received theirChristmas bonus and was signed by Jim Westoby, gener-al manager, stated that "First of all, I understand thatmost of you have signed a petition to decertify theunion" and went on to say that any rumor that Respond-ent would cut wages upon decertification was not true 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD_It is alleged that this document showed Respondent'sknowledge of the decertification effort and thereby un-dermined support for the UnionThe testimony in the case reflects that it was commonknowledge to one and all that a decertification petitionhad been circulated The evidence further reflects thatemployee Marion Thorn, who solicited other employeesto sign the petition, mailed the petition to the Board on29 December 1987 but that she had obtained virtually allthe signatures she ever got on the petition by 4 Decem-ber 1987 Accordingly, I do not see how Respondent's18 December 1987 distribution could have underminedsupport for the Union and thereby taint the petition sinceit was handed out long after the employees had signedthe petition I do not believe it constitutes a separate8(a)(1) violation since most of its contents were knownto the employees and none of its contents were disputedas being inaccurateIt is also alleged that Respondent violated Section8(a)(1) of the Act by its distnbution of literature, dated12 and 21 January, 18 February, and 2 and 24 June 1988,which literature was received in evidence as GeneralCounsel's Exhibits 8-12, respectively I will not belaborthe record by reciting the contents of these exhibitsThey are in the record and if there are exceptions filedregarding this decision the parties can argue to the Boardwhether or not this literature violates the Act or notSuffice it to say this literature, I believe, is protectedunder Section 8(c) of the Act The Respondent, withoutthreat of reprisal or force or unlawful promise of benefit,reiterates in this literature which was either handed outto its employees or posted that it believes the employeeswould be better off without the Union and that Respond-ent is in favor of a decertification election since a majori-ty of the employees signed a petition saying they nolonger wanted to be represented by the Union•E Removal of Employee Cheryl Sadowski from HerNormal Job for 1 DayCheryl Sadowski worked in the shipping departmentIn her position she moved around the plant a lot Be-tween 2 December 1987, when a petition began beingcirculated around the facility seeking to decertify theUnion, and 12 January 1988, when Respondent notifiedthe Union that based on that petition it was withdrawingits recognition of the Union, Sadowski was vocallyprounion during the day as she made her rounds of thefacility She spoke out on behalf of the Union andagainst decertification both on and off duty She was notalone in talking about the Union and the decertificationpetition since the subject of the Union and the decertifi-cation petition was a hot item and, as I gather from theevidence, everyone was talking about it both on dutyand off dutyOn 12 January 1988 leadperson Helen Lear, on the au-thonty of Supervisor Cindy Moser, told Cheryl Sa-dowski that she would be switching jobs effective thenext day, 13 January 1988 Sadowski was going to a po-sition where she would not be circulating throughout theplant as she did in her old job There is no evidence thather hours, pay, or benefits would change Sadowski laterlearned from Cindy Moser that she was transferred be-cause she was talking about the Union and employeeswere complaining about it and because she messed upsome orders Sadowski credibly claimed she messed upno more orders in the period immediately preceding hertransfer than she had throughout her 14-year career withRespondent Sadowski inquired of her fellow employeesif they had complained about her They said they mayhave mentioned that she talked about the Union a lot butthey were not complaining about itSadowski informed Union President and fellow em-ployee Ellen Campbell about her transfer Both womenspoke with Cindy Moser on 13 January 1988 Sadowskiwas told that the very next day she would be returned toher old job and she wasThis incident can not be held to taint the decertifica-tion petition since it occurred subsequent to the petitionbeing sent to the Board on 29 December 1987 As far asit being another violation of Section 8(a)(1) of the Act itappears to me to be de minims Sadowski was in theother job for just 1 day and was told of her transfer justthe night before so it is not as if she was worrying aboutthe transfer for any significant period of time Hence, Ifind no violation of the Act sufficient to warrant anyaction As soon as Sadowski and Union President Camp-bell met with Moser and complained about the transfer,the transfer' decision was reversed, and Sadowski re-turned to her former position See PA Inc, 259 NLRB833 (1982)F Threat to Remove Unit Work from Respondent'sUnion Facility to its Nonunion FacilityThis is the most serious allegation in the consolidatedcomplaint and would tend to so undermine support forthe Union that standing alone it so taints the decertifica-tion petition that I must conclude that Respondent un-lawfully withdrew recognition of the Union since all itrelied on in withdrawing recognition was the tainted de-certification petitionThe threat of loss of job is undoubtedly the worstthreat of allOne of the production areas at Respondent's Hartfordfacility was the PDM department PDM stands forPower Drawer Module The department had approxi-mately 22 or 23 employeesDuring 1987 several work areas were transferred fromthe large unionized Hartford facility to the smaller non-unionized Iron Ridge facility These transfers of workare not alleged as violative of the Act However, withregards to the proposed transfer of the PDM work, it isalleged to be violative of the Act and I concur complete-lyOn 25 November 1987 there was a meeting of manag-ers and supervisors of the Hartford facility At this meet-ing it was announced that the PDM department workwas being transferred to Iron Ridge, the exact date wasnot firm as yet but the move would be made within themonth, and that there would be layoffs based on seniori-ty, i e, the 22 or 23 people in PDM would not necessari-ly lose their jobs but 22 or 23 people in the Hartford fa-cility would lose their jobs and many would switch intonew jobs The move was being made supposedly because XIDEX CORP117of greater productivity and flexibility at the Iron Ridgefacility The supervisors were told that they could telltheir employees about the moveSupervisor Lyanne Collins gathered her employees, toinclude those in the PDM department, together on 1 De-cember 1987 and told them about the move When askedwhy was PDM being moved Collins told the employeesit was because of better productivity and flexibility atIron Ridge and because the employees at Iron Ridge ap-peared to have a better work ethic She told the assem-bled employees that the move would take place within 1month (which would be right around Chnstmastime) andthat there would be layoffs (Merry Christmas)On 2 December 1987•the very next day•leadpersonMarion Thorn and two other employees asked to have ameeting with Director of Operations Tom Persha Theymet with Persha and told him that they wanted to knowhow to get rid of the Union Persha called in MarleneZarling, director of industrial relations Zarling gaveThorn•who became spokesperson for the three employ-ees•the telephone number for the local office of the Na-tional Labor Relations Board Thorn called the Board,was told how a decertification petition should beworded, and that very day began circulating the petitionamong her fellow employees Thorn asked the employeesto sign the petition in order to save their jobs In timeThorn got 108 signatures of employees on the petitionMost of those signatures she got within a day or two ofcirculating the petitionBy 3 December 1987 there was another meeting ofmanagement and supervisors Tom Persha, director ofoperations, tolls the group that the PDM move is beingtemporarily put on hold and that they are free to say soto their employeesOn 3 December 1987 the employees are told that thePDM move is being canceledEventually, on 29 December 1987, Thorn sent the de-certification petition with the signatures of 108 out of165 unit employees on it to the BoardOn 12 January 1988 Respondent notified the Unionthat it is withdrawing recognition of the Union but willhonor its contract with the Union until its expiration dateof 3 April 1988The evidence is crystal clear that on 1 December theemployees were told that PDM would move and em-ployees would be laid off, on 2 December a decertifica-tion petition was circulated among the employees duringwork hours,' and on 3 December•after many employ-ees have signed the petition2•the employees were toldthat the PDM move is being put offI credit the testimony of employees Bonnie Kirsch andAlice J Schatz who testified that they were told on 3December that the PDM move was off Kirsch was quiteclear, 1 December (bad news), 2 December (petition), 3December (good news) Also, on 2 December when the'Most of the people who signed the petition did so by 4 DeceMber Itwas sometime on 4 December that a notice is posted by Respondentsaying that the petition should not be circulated during work hours or inwork areas2 Marion Thorn, who circulated the petition, testified that approxi-mately one-half of all the signatures she ever got she got the very firstday the petition was circulatedpetition was being circulated, Alice Schatz, who workedin the MC-1000 bond area along with 34 other employ-ees, asked her supervisor, Cindy Moser, if the MC-1000bond area work would also be moved to Iron Ridge andMoser answered that it would be moved sometime afterthe PDM work was moved Schatz not only signed thedecertification petition but circulated it in her depart-ment During this tumultuous 3-day period Schatz credi-bly testified that employees were upset and there weresome tears shed Union President Ellen Campbell credi-bly testified that she saw some of her fellow employeesclose to tearsSupervisor Lyanne Collins and Director of OperationsTom Persha testified that the PDM move was not calledoff until later than 3 December 1987 but I find from thecredible evidence that the employees were told the movewas being put off on 3 December and not later Collinsthought the move was called off within 2 weeks of 1 De-cember and Persha thought it wag called off on 7, 8, or9 December after receipt of some large ordersPersha had to say the move was called off on 7, 8, or9 December because it was in that timeframe that he firstbecame aware of some big orders I believe he fixed ondates later than 3 December simply because it is moreconvenient to do so The employees, I find, were toldthe PDM move was being put off on 3 December Themove was obviously called off because of the circulationof the decertification petition The circulation of whichcould have been predicted when employees are told justweeks before Christmas that unit work is being trans-ferred and there will be layoffs among their numberSubsequent events are very interesting and not in dis-pute In point of fact after Respondent withdrew recog-nition of the Union neither PDM nor any other work atthe Hartford facility was moved to Iron Ridge In fact,most of the work at the smaller, leased Iron Ridge facili-ty was transferred to the larger, owned Hartford facilityIndeed, fully one-half of the work at Iron Ridge hadbeen transferred to Hartford by the time of the hearingin this case and Respondent planned on transferring therest of the work to Hartford and completely vacating theIron Ridge facilityWhile Tom Persha and others spoke of better produc-tivity at Iron Ridge being the reason for the proposedmove of PDM and other units to Iron Ridge not a singleproduction record or document was introduced into evi-dence to support that assertion It is interesting to notethat General Counsel's Exhibit 5, which was given toHartford employees on 18 December 1987 when they re-ceived their Christmas bonuses, statedPlease accept the enclosed certificate as some rec-ognition of our appreciation for your hard workduring this past year As we look back we feel asense of pride and accomplishment about what wehave achieved in 1987 Orders fluctuated but weregenerally strong Throughout the year, our employ-ees pitched in to help meet our customer demandand turn out a quality productThat does not sound like employees who are unpro-ductive, inflexible, or have a bad work ethic It is my 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD'conclusion that the decertification petition was fatallyflawed and tainted by Respondent s unfair labor practicesof unilaterally changing the lunchbreak without givingprior notice to and opportunity to bargain to the Union,by failing and refusing to process two grievances to arbitration and by threatening to transfer unit work and layoff employees Before an employer may withdraw itsrecognition of the Union it must have a reasonable goodfaith doubt of the Union s continued majority supportand it must have that doubt in an atmosphere free ofunfair labor practices See Chicago Magnesium Castings256 NLRB 668 674 (1981) That is clearly not the casehere If Respondent s unfair labor practices induce thedecertification petition to be circulated as is clearly thecase here Respondent can not rely on the petition as evidence of the Union s loss of majority support See HearstCorp 281 NLRB 764 (1986)Since Respondent unlawfully withdrew recognition itwas without legal right to unilaterally make the changesin terms and conditions of employment that it made on 4April 1988, when its contract with the Union expirednamely(1) Modified article VI of the expired agreement by(a)Reducing the maximum time for disabilityleaves of absence from six (6) months to four (4)months(b)Eliminating leaves of absence for Union business(c)Reducing and/or eliminating employeesrights to permanent transfer back to his/her previous job(2) Eliminated the provisions of article VIII of the expired agreement which provided for a grievance and arbitration procedure and provided its own EmployeeAppeals Procedurei(3) Eliminated the provisions of article XIV of the expired agreement which provided for certain insurancecoverage and provided different insurance coverage(4) Eliminated the use of sick days under article XVIof the expired agreement as personal leave days(5) Eliminated the negotiated attendance policy andsubstituted its own attendance programNor was Respondent lawfully permitted to inform itsemployees as it did on 4 April 1988 that it would makeother future changes in its unit employees terms andconditions of employment 3REMEDYRespondent should recognize the Union and bargainwith it on demand cease and desist from its unlawful ac3 Respondent posted a notice dated 8 July 1988 11 days before thehearing in this case I do not believe It violates the Act It is in therecord as G C Exh 24 and Informs employees of their nghts as witnesses I do not believe this notice is violative of Sec 8(a)(1) as the General Counsel suggests citing J W Mortell Co 168 NLRB 435 437(1967)tivities post a notice and rescind if requested by theUnion those unilateral changes it made in the terms andconditions of employment of its employees I will notorder certain additional specific relief requested by theUnion in its brief i e I will not order that Respondentreinstate all employees discharged since 4 Apnl nor willI order that Respondent pay to the Union an amount ofmoney equal to the amount of dues checkoff the Unionwould have received if the contract which expired on 3April 1988 was still in effect It is too speculative to suggest that discharged employees would not have been discharged if a grievance arbitration clause was in effectand dues checkoff does not survive the expiration of thecontract providing for sameCONCLUSIONS OF LAW1 The Respondent, Microimage Display Division ofXidex Corporation is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union, Local 619 Allied Industrial Workers ofAmerica AFL-CIO a labor organization within themeaning of Section 2(5) of the Act3 At all material times the Union has been the designated and recognized exclusive collective bargaining representative of the Respondent s employees described inits most recent collective bargaining agreement asAll full time and regular part time production andmaintenance employees of the employer located at857 West State Street Hartford Wisconsin 53027,excluding full time truck drivers draftsmen, andother engineering employees office and clerical employees professional employees, guards, and supervisors as defined in the Act4 When Respondent unilaterally changed lunchbreaksfor employees on the paint line in August 1987 withoutgiving prior notice and opportunity to bargain to theUnion it violated Section 8(a)(5) and (1) of the Act5 When Respondent threatened to move the PDMwork from its unionized facility to its nonumonized facility in order to undermine support for the Union it violated Section 8(a)(1) of the Act6 When Respondent unlawfully failed and refused toprocess two grievances to arbitration it violated Section8(a)(5) and (1) of the Act7 When Respondent withdrew recognition from theUnion the Respondent violated Section 8(a)(5) and (1) ofthe Act8 When Respondent after it unlawfully withdrew recogmtion of the Union unilaterally made changes interms and conditions of employment of its employeesand threatened more changes it violated Section 8(a)(5)and (1) of the Act9 The above violations of the Act are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act[Recommended Order omitted from publication ]